          Case 1:16-cv-05735-GHW Document 287 Filed 06/04/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/4/2020
------------------------------------------------------------------X
                                                                  :
JIANJUN CHEN, QING PU, YOUCHUN                                    :
ZHENG, ALLEN CHUN KANG, MINZHONG :
DUAN, JIANSHE WANG, GUOLONG FU,                                   :       1:16-cv-5735-GHW
GENXIANG ZHANG, GENGSHEN ZHAO,                                    :
JIANXIN FENG, and QUN WANG, on behalf of                          :          ORDER
themselves and others similarly situated,                         :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
WMK 89TH STREET LLC, et al,                                       :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, District Judge:

         Application granted. Plaintiffs have an additional two weeks from the date of this order to

roceed with its default judgment application against the remaining Defendants. Should Plaintiffs

wish to dismiss this case pursuant to Federal Rule of Civil Procedure 41(a)(2), any such application is

also due no later than two weeks from the date of this order.

         As a practice point, the Court notes that in its May 20, 2020 opinion, it stated that “[s]hould

Troy Law wish to proceed with its default judgment application against the defendants remaining in

this litigation, counsel should proceed by a new order to show cause no later than two weeks from

the date of this opinion.” Two weeks from May 20, 2020 was June 3, 2020—the same day counsel

filed its application for an extension of time. Counsel for Plaintiffs have been reminded numerous

times during the pendency of this litigation that the Court’s Individual Rules of Practice require,

among other things, that requests for extensions of time be made at least two business days prior to

the original due date. See, e.g., Dkt. No. 272. Counsel for Plaintiffs are again directed to comply with

the Court’s Individual Rules.
            Case 1:16-cv-05735-GHW Document 287 Filed 06/04/20 Page 2 of 2



           Plaintiffs are directed to serve a copy of this order on Defendants and to retain proof of

service.

           SO ORDERED.

 Dated: June 4, 2020                                   _____________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                      2
